Exhibit 10.18

 

Amended and Restated Employment Agreement

 

Duly made and executed on the date set forth in Appendix 1

 

By and Between

 

Pluristem Ltd.

Company number 513371666

(hereinafter the “Company”)

 

and

 

Yaacov (Yaky) Yanay I.D. 28621605

(hereinafter the “Employee”)

(other details as set forth in Appendix 1)

 

WHEREAS, the Employee has been employed by the Company since October 15, 2006
and the Employee and the Company seek to enter into this Employment Agreement
(the “Agreement”) to set forth the terms of the Employee’s employment as the
Company’s Chief Financial Officer; and

 

WHEREAS, this Amended and Restated Employment Agreement amends and restated that
certain Employment Agreement dated September 12, 2018;

 

WHEREAS, the Employee represents that, he has the requisite skills and training
to fulfill his obligations as set forth herein;

 

NOW, THEREFORE, in consideration of the undertakings of the parties, it is
hereby agreed:

 

1. DUTIES AND RESPONSIBILITIES

 

1.1 Position. The Employee shall serve in the position set forth in Appendix 1
hereto, and shall report to the Board the Directors or as set forth in Appendix
1.

 

1.2 Exclusivity. unless Company agrees otherwise (in advance and in writing),
the Employee (i) shall devote his full working time (as defined herein),
attention, energies, skills, knowledge and experience to the faithful,
responsible, competent, diligent, and conscientious performance of his duties
and responsibilities hereunder and best efforts to the business and affairs of
the company; (ii) shall not engage in or be associated with, directly or
indirectly, any business which is competitive, directly or indirectly, with the
business of the Company, as more fully described in Appendix 2 attached hereto,
and (iii) shall not undertake or accept any other paid or unpaid employment or
occupation;

 

1.3 Traveling. The Employee’s employment may require travel outside Israel and
the Employee agrees to such travel as may be necessary in order to fulfill his
duties hereunder. The employee shall engage in such travel as may reasonably be
required in connection with the performance of his duties. All reasonable travel
and other expenses incurred by the employee (in accordance with the policies as
established from time to time) in carrying out his duties hereunder will be
reimbursed by the Company on presentation to it of expense accounts and
appropriate documentation in accordance with the customary procedures of the
Company for reimbursement of employee expenses.

 

 

 

 

1.4 Compliance. Without derogating from the above, the Employee shall act in
accordance with the Company’s policies, regulations and general instructions as
shall be published and updated from time to time, including, but not limited to,
the Company’s Sexual Harassment Policies, the Company’s Insider Trade Policy,
the Company’s whistle blowing policy, the Company’s Ethic Code etc. Without
derogating from the provisions of Section 2.4 below, in the event of a breach of
this Section 1.4 or any of the policies mentioned herein, Company shall have the
right to immediately terminate this Agreement without prior notice, based on
Company’s sole discretion.

 

1.5 Exclusivity of Agreement. This Agreement is personal and special, and
exclusively defines the entire relationship between the Company and the Employee
and all compensation and/or benefits to which the Employee is entitled from the
Company. This Agreement supersedes any prior agreements, understandings and
arrangements, oral or written, applied, exchanged or signed between the parties
hereto with respect to the subject matter hereof. The Employee shall not be
entitled to, and shall not demand, any other compensation and/or benefit from
the Company, unless explicitly provided for hereunder, and no practice and/or
custom existing between the Company and other employees, if any, shall apply to
the relationship between the Employee and the Company, unless explicitly
incorporated into this Agreement, and then only to the extent so incorporated.
This Agreement shall be considered as a notification of the terms of employment
as required by law.

 

1.6  Capacity and Working Week. Employee shall work on a full time basis
(constituting 182 monthly hours). Employee shall be entitled to a half-hour
break every day, which will not be counted towards Employee’s working time. The
weekly rest day shall be Saturday. The customary working week at the Company is
Sunday through Thursday, and the customary work day is between 9:00am to 18:00pm
(such that it shall consist of 9 hours per working day, except for a one fixed
day of the week, to be determined by the Company, that shall consist of only 8
working hours). Notwithstanding the foregoing, it is hereby clarified that due
to Employee’s duties, he may be required to perform overtime work, as further
described herein.

 

2. TERM AND TERMINATION

 

2.1 Term of Engagement. This Agreement shall become effective on the date set
forth in Appendix 1 (the “Commencement Date”), and will remain in force until
terminated by a party at any time by giving a prior written notice of
termination or resignation (the “Term”), of a period as set forth in Appendix 1
(the “Notice Period”).

 

2.2 Notice Period. During the Notice Period, the Employee shall continue to
provide all services per this Agreement in full and in a proper manner and shall
cooperate with the Company and use his best efforts to assist in the integration
into the Company’s organization of the person or persons who will assume the
Employee’s responsibilities. Notwithstanding the above, the Company shall be
entitled to waive the Employee’s services with the Company during the Notice
Period or any part thereof and/or terminate the employer-employee relationship
prior to the completion of the Notice Period. In such event, , the Company shall
pay the Employee the amount equal to the compensatory payment as required by the
Prior Notice Law, and the Employee shall immediately return to the Company any
and all equipment provided to him by the Company (including any car, computer,
documents, data, etc.).

 

2

 

 

2.3 Adjustment Period- The parties agree that in the event of the termination of
the employment for any reason (other than for Justifiable Cause), or in the
event of a Change of Control (as defined herein) during or following which (and
up to 12 months of such Change of Control) the employment terms of Employee
(including position, authority, etc.) and/or the rights he is entitled to under
this Agreement will be subject to an adverse change by Company (regardless of
whether or not the employment of Employee was actually terminated), or Change in
Control which led to the termination of employment by either party, regardless
of reason (the “Change in Control Trigger Event”), the Employee will be entitled
to an adjustment period commencing on the date of termination of the Notice
Period and ending six (6) months from the date of termination of the advance
notice, in addition to the advance notice period (the “Adjustment Period”).
Employee will accumulate additional one month to the Adjustment Period, per each
employment year commencing September 2018 the date of signing the original
Co-CEO employment agreement, but in any case the Adjustment Period will not
exceed nine (9) months. During the Adjustment Period, the Employee will be
entitled to receive Base Salary from the Company, including maintenance of
vehicle, maintenance of telephone, Pension Insurance and Education Fund, and any
other elements of compensation entitled under this employment agreement as
adjustment fees (hereinafter: “Adjustment Fee”) that will be paid on a monthly
basis. During the Adjustment Period the Employee will be available to the
Company reasonably, as will be mutually agreed between the Employee and the
Company. In order to clarify- (i) in a Change of Control Trigger Event, Employee
shall also be entitled to amounts equivalent to those that would have been
payable to Employee under the Notice Period; (ii) if the Adjustment Fee is paid
to Employee pursuant to the Change in Control Trigger Event, and Employee’s
employment is terminated during 12 months from the Change of Control, no
additional Adjustment Fee will be paid, (iii) if Adjustment Fee is payable to
Employee pursuant to a Change in Control Trigger Event, then the salary to be
taken into account for this calculation shall be the salary prior to its
reduction (if applicable).

 

2.4 Termination for Justifiable Cause. Notwithstanding the provisions of
Sections 2.2 above, the Company shall have the right to terminate this Agreement
and the employer-employee relationship hereunder at any time for a Justifiable
Cause (as defined below), by giving the Employee a notice of termination for
cause.

 

The term “Justifiable Cause” shall mean (a) indictment or conviction of the
Employee for committing a crime; or (b) a serious breach of trust including but
not limited to theft, fraud, disclosure to unauthorized persons or entities of
confidential or proprietary information of the Company and/or the engaging by
the Employee in any business competitive to the business of the Company; or (c)
any breach of Sections 4 or 5 of this Agreement; or (d) any sexual harassment;
or (e) violent behavior; or (f) consistent noncompliance with Company’s
policies, orders and regulations; or (g) performance, by the Employee, of any
act that entitles the Company to dismiss him without paying him any or partial
severance pay in connection with such dismissal under applicable law.

 



3

 

 

2.5 Final Settling. At the end of the employer-employee relationship, the
Company and the Employee shall conduct a final settling of the Employee’s
accounts to be held according to the Company’s records. Such settling of
accounts shall be final and no party shall have any further claim or demand from
the other party. It is agreed that, subject to the applicable laws, the Company
shall be entitled to deduct any amount the Employee shall owe the Company at
such time from the amounts he shall be entitled to.

 

2.6 Release of Funds. It is hereby agreed between the parties that in case of
resignation (other than upon termination in circumstances justifying dismissal
without any or partial severance pay under applicable law), all sums accumulated
in the Employee’s Pension Insurance policies (after completion of payment of all
premiums previously due with respect to such Pension Insurance Policies), shall
be released and transferred to the Employee. In case of dismissal the employee
will be entitled to severance payment as defined in the Severance Pay Law1963.

 

2.7 Return of Equipment. At the end of the employer-employee relationship the
Employee shall return to the Company any and all documents, professional
literature, equipment and property belonging to the Company, which may be in
Employee’s possession at such time. Should the Employee refuse and/or fail to do
so, the Company shall have the right, in addition to any other remedy available
under any law, to offset the value of such property (as shall be determined
solely by the Company) from the amounts (if any) that the Employee might be
entitled to.

 

2.8 Degree of Trust. Employee understands and acknowledges that due to the
nature of his work and duties, he may be required to work during overtime hours.
Employee further acknowledges that since his positions involved a high and
special degree of trust, and since the Company cannot keep specific track of all
of the Employee’s overtime hours, the provisions of Work and Rest Law, 5711-1951
regarding overtime pay shall not apply to Employee, and that the Base Salary has
been determined while taking into account reasonable capacity of overtime work
by Employee.

 

3. BASE SALARY AND BENEFITS

 

3.1 Base Salary

 

3.1.1 General. The Company shall pay the Employee a Base monthly salary in the
amount set forth in Appendix 1 (the “Base Salary”). As detailed below, the Base
Salary is inclusive of overtime payment and special non-competition monthly
compensation (as such terms are defined below). It is clarified that the Base
Salary alone shall be taken into account in calculating and determining
Employees social and/or fringe benefits (including with respect to any
allocation in favor of pension, severance and/or education fund).

 

4

 

 

The Base Salary shall be comprehensive and all-inclusive and it shall be deemed
to embody any and all compensation the Employee shall be entitled to in
connection with his employment by the Company.

 

3.1.2 Payment. The Base Salary for each month shall be payable until the 9th
calendar day of the following calendar month.

 

3.1.3 Occasional Benefits. Any benefit, of any kind, granted to the Employee by
the Company and which is not specified in this Agreement (a “Benefit”), shall be
deemed as a non-recurring event, and shall neither give rise to any new right of
the Employee, nor constitute a practice and/or custom and/or precedent between
the parties which shall obligate the Company on any additional and/or other
occasions. It is hereby agreed, that any such Benefit shall be a supplement
above and beyond the Employee’s Base Salary, and shall not to be taken into
account for the purpose of calculating the Employee’s social entitlements or
rights.

 

3.1.4 Tax Deductions. The Company shall legally deduct and withhold income tax
payments and any other obligatory payments, such as social security and health
insurance, from all the payments, which shall be paid to the Employee in
accordance with this Agreement and as required by law at such time.

 

3.2 Non-Competition Compensation. The Employee acknowledges that an amount equal
to 10% of the Base Salary is paid to him as a special supplementary monthly
compensation in consideration for the Employee’s obligation not to perform any
Competitive Activity (as stated in Section 4 to Appendix 2 hereto; the “Special
Non-Competition Compensation”). The specific amount of Non-Competition
Compensation (which may be updated pursuant to any change in the Base Salary
amount) is detailed in Appendix 1. The Employee warrants and represents that the
Special Non-Competition Compensation amount constitutes real, appropriate and
full compensation for any prejudice he may suffer due to his obligation not to
engage with any competitive activity, including but not limited to restriction
of his freedom of employment.

 

3.3 Recuperation Pay. The Employee shall be entitled to Recuperation Pay (“Dmey
Havra’a”) in accordance with the applicable law.

 

3.4 Vacation. The Employee shall be entitled to the number of work days’
vacation in each calendar year, as set forth in Appendix 1. The Employee is
obligated to use at least seven (7) consecutive vacation days during each
calendar year, commencing on the Commencement Date (as defined in Appendix 1)
and during each calendar year thereafter. To the extent permitted by law, unused
vacation days may be carried forward from one calendar year to the next. Any
vacation days that are unused within two (2) years following the year in which
they were accumulated, shall expire.

 

3.5 Sick Leave. The Employee shall be entitled to paid sick leave according to
the law or in accordance with the Company’s policies, as amended from time to
time.

 



5

 

 

3.6 Pension Insurance. The Company and the Employee will obtain and maintain
Managers Insurance and/or a comprehensive Pension Fund according to the
Employee’s choice (“Pension Insurance”). The Employee is entitled to receive the
Company’s contribution for his Pension Insurance Policies (Pension Funds and/or
Managers Insurance) from the date indicated in Appendix 1:

 

3.6.1 The Company shall affect a Pension Insurance Policy (the “Policy”) for the
Employee, and shall pay the percentages detailed in Appendix 1 towards such
Policy, on account of severance pay and Tagmulim.

 

3.6.2 In case Employee elects to be insured in a manager insurance scheme, the
Company shall make additional payments, as detailed in Appendix 1, on account of
disability insurance, in accordance with Company’s policies.

 

3.6.3 Unless otherwise is indicated in Appendix 1, the Company shall deduct the
percentage set forth in Appendix 1 from the Base Salary for Pension Insurance to
be paid on behalf of the Employee towards such Policy.

 

It is clarified that the Employee shall bear any and all taxes, which may apply
with respect to any contribution, which exceeds the recognized tax ceilings with
respect to the Pension Insurance.

 

3.6.4 In the event that the Company’s allocations to Employee’s Pension
Insurance, which is a pension scheme, exceed the maximum exempted amount under
law, then Employee may elect to either: A. obtain an additional managers
insurance toward the Company will allocate the percentages detailed in Appendix
1 which shall reflect only the balance Base Salary amount of which such
allocation under the pension scheme exceeded the maximum exempted amount
(“Alternative A”), or B. waive any such additional allocation altogether
(“Alternative B”).

 

In case Employee choses Alternative A, upon termination by the Company or
resignation by the Employee, Employee shall be solely entitled to all amounts
accrued under all Pension Insurance. In case Employee choses Alternative B then
Employee shall be entitled, if applicable, in addition to the Pension Insurance
amounts, to receive severance pay based on Severance Pay Law calculated on the
basis of the Base Salary amounts per which the Company did not make any
allocation to Pension Insurance. In the event that Employee choses Alternative B
but his employment is terminated without any additional right to severance pay
according to Severance Pay Law, then Employee shall nevertheless be entitled to
an amount reflecting his final Base Salary multiplied by the number of years of
actual employment, minus the severance allocations accrued to him under the
Pension Insurance.

 

3.7 Education Fund. The Employee is entitled to Education Fund payments from the
date indicated in Appendix 1 (if at all) as follows:

 

3.7.1 The Company shall pay a sum equal to a percentage that is detailed in
Appendix 1 of the Base Salary for Education Fund and (ii) shall deduct a
percentage that is detailed in Appendix 1 from the Base Salary for Education
Fund to be paid on behalf of the Employee toward a further education fund. Use
of this fund shall be in accordance with the policies of the relevant fund.

 

6

 

 

3.7.2 With respect to Education Fund payment, Employee may elect that the salary
base of calculation shall be less than the Base Salary. In such event, the
balance between the amounts that would have be allocated by the Company towards
such Education Fund had the entire Base Salary would have been taken into
account, and the amount actually allocated by the Company pursuant to Employees
request shall be paid as an additional compensation (gross) (“Additional
Compensation’) together with the Base Salary and shall not be taken into account
with respect to any social or fringe benefit such as pension, severance
payments, education fund etc., and will not be considered as part of the Base
Salary for all intents and purposes. In such case, Employee will inform the
Company of such request and will sign a written consent.

 

3.8 Military Reserve Duty. Employee shall inform the company of any military
reserve duty employee has been ordered to perform, immediately after he has been
notified of the same. Employee undertakes to provide company with proper
confirmation of active military reserve duty, so that company may collect from
the national insurance institute all amounts to which employee or company is
entitled in connection with such service.

 

3.9 Cellular Phone. The Company will provide the Employee with a personal
cellular phone and shall bear expenses associated with the usage of the
employee’s personal cellular phone as indicated in Appendix 1. Any tax
withholding arising out of this reimbursement shall be solely borne by the
employee.

 

3.10 Vehicle. In order to fulfill its duties, the Company will provide the
Employee with a private car as indicated in Appendix 1 or a similar executive
vehicle as agreed from time to time with the compensation committee. The Company
will bear all the payments to the leasing company as well as all the current
expenses involved in the maintenance of the vehicle, including fuel, parking,
insurance, a subscription to travel on toll roads and the like. The full tax
liability that will arise from the position of the vehicle to the Employee will
apply to the Company (“full grossing up”). It is hereby clarified that the
Employee shall be entitled to continue to hold and use the vehicle during the
period of prior notice, whether in the event of dismissal or in the event of
resignation, whether he worked during these periods or not. The Employee may
waive his right to be provided with a private car from the Company pursuant to
this Agreement, in which case the Company shall pay the Employee an additional
monthly compensation which shall not be taken into account with respect to any
social or fringe benefit such as pension, severance payments, education fund
etc. at the amount equal to the value of the benefit of such company’s car prior
to such waiver and as determined from time to time by the Compensation
Committee.

 

3.11 Stock based awards. During the term of this Agreement, subject to the below
approvals, Employee shall be entitled to participate in any of Pluristem
Therapeutics Inc.’s (the Parent Company) equity compensation plans, whether
currently in existence or as may be adopted in the future by the Parent
Company’s shareholders, from time to time (the “Plan”), and may be granted such
awards, pursuant to any relevant grant instruments, that may be granted in
accordance with the Plan (the “Awards”) as shall be determined by the Board
and/or the Parent Company’s Compensation Committee.

 

It is hereby clarified that the grant of the Awards is subject to (a) the
approval of the Parent Company’s Board of Directors and/or Compensation
Committee and (b) execution of any documents required pursuant to applicable law
and the terms of the Plan, including execution of a grant Award agreement, and
an irrevocable proxy. The terms of the Award, including but not limited to, the
number of Awards granted, the exercise price, vesting period, adjustments and
exercise period shall be determined in accordance with the provisions of the
Plan and the executed grant Award agreement.

 



7

 

 

Employee shall be entitled to immediate acceleration of the of unvested Awards
in the following circumstances: (i) in case of the termination of the Company of
this Employment Agreement, 100% of any unvested Awards; (ii) in case of the
termination of Employee of this Employment Agreement, 50% of any unvested
Awards; and (iii) in the event of a Change of Control (as hereinafter defined)
of the Parent Company (or the Company), 100% of any unvested Awards.

 

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any of the following: (i) any one person, or more than one person acting as a
group or in concert, acquires beneficial ownership of stock of the Parent
Company that, together with stock held by such person or group, constitutes more
than thirty percent (30%) of the total voting power of the stock of the Parent
Company; (ii) any consolidation or merger of the Parent Company into another
corporation or entity where the stockholders of the Parent Company, immediately
prior to the consolidation or merger, would not, immediately after the
consolidation or merger, beneficially own, directly or indirectly, securities
representing in the aggregate more than fifty percent (50%) of the combined
voting power of all the outstanding securities of the surviving corporation (or
of its ultimate parent corporation, if any); (iii) the sale, lease or other
transfer of all or substantially all of the Parent Company’s assets to an
independent, unaffiliated third party in a single transaction or a series of
related transactions; or (iv) the date that fifty percent (50%) or more of the
members of the Parent Company’s Board of Directors is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
fifty percent (50%) or more of the Parent Company’s Board of Directors prior to
the date of the appointment or election.

 

Any tax imposed on Employee with respect to the grant and/or the exercise of the
Award shall be borne by the Employee.

 

3.12 Special Bonus. Employee shall be entitled to receive performance based
bonus of 1.5% of the sums actually received by the Company during the Term, as
well as the Notice Period and Adjustment Period, in case of: (i) consummation of
a merger, acquisition or sale of all or substantially all of the outstanding
securities or assets of the Company; (ii) non-diluting funding; and (iii) any
other significant corporate transactions, including the equity component of such
transaction, as determined by the Parent Company’s Board of Directors. Employee
is entitled to receive such Special Bonus on events that materialized during the
Notice Period and during the Adjustment Period. In addition, the Employee shall
be entitled to up to the equivalent of three times the Base Salary at the
discretion of the Board for extraordinary performance or achievements.

 

3.13 Target Bonus. Subject to meeting milestones determined annually by the
Company’s Compensation Committee and/or the Board, the Employee shall be
entitled to a performance bonus in a gross amount of up to seven times the Base
Salary.

 

8

 

 

3.14. D&O Insurance and indemnification. The Company agree to continue and
maintain a directors’ and officers’ liability insurance policy covering the
Employee at a level, and on terms and conditions, no less favorable to him than
the coverage the Company provides other similarly-situated executives or
directors until such time as suits against the Employee are no longer permitted
by law. Furthermore, the Company shall act to provide indemnification to the
Employee in his capacity as an officer of the Company.

 

4. PROPRIETARY INFORMATION AND WORK PRODUCT; EQUIPMENT

 

4.1 Non-Disclosure and Non-Competition Agreement. Concurrently with the
execution of this Agreement, the Employee is executing the Non-Disclosure and
Non-Competition Agreement, which is attached hereto as Appendix 2, and which is
an integral part hereof.

 

4.2 Monitoring of Systems. The Company’s Systems (as defined below) or access
which is provided to the Employee are and shall remain the sole property of the
Company. The Employee shall use such Systems for business purposes only. To
ensure the security of such Systems and to protect the Company’s confidential
and proprietary information, the Company reserves the right, and the Employee
hereby agrees that the Company and anyone on its behalf may, at any time and for
any purpose, monitor the Employee’s use of the Systems and monitor, copy,
transfer and disclose all electronic communications and content transmitted by
or stored in such Systems, regardless of the location, time or purpose of such
use (other than protected private use in accordance to law). For the purposes of
this Section 4.2, “Systems” include any equipment and software of any kind,
including Employee’s computer, Company’s mailbox, Company’s and/or Employee’s
telephone, etc. Employee acknowledges and approves that the provisions of this
Section 4.2 are reasonable in light of the Employee’s position with the Company,
in the course of which the Employee has and shall gain broad knowledge of the
Company’s Proprietary Information.

 

4.3 Employee understands and acknowledges that for internal corporate, HR,
finance and enterprise reasons, Company may share, transfer, convey and make
available certain personal information of the Employee (such as personal and
demographic information, financial, personal records, or other personally
identifiable information) (collectively: the “Employee Information”) to the
Parent and its respective personnel, consultants, advisors and officers.
Employee further understands that Parent is operating outside the EEA and as
such is not subject to privacy rules applicable in Israel and/or EEA.
Nevertheless, Company shall take all reasonable efforts to make sure that the
Parent maintains and treats the Employee Information in standards no less
stringent than the privacy standards and requirements which apply to the
Company.

 

4.4 Survival. Sections 4 above will remain in full force and effect after
termination of this Agreement.

 

5. WARRANTIES

 

5.1 The Employee has the knowledge, abilities and skills required to perform the
duties of his position.

 

9

 

 

5.2 The Employee shall inform the Company, immediately upon becoming aware of
any matter in which he or a member of his immediate family or affiliate has a
personal interest or which might create a conflict of interests with his duties
under this Agreement.

 

5.3 In carrying out his duties under this Agreement, the Employee shall not make
any representations, or give any guaranties on behalf of the Company, except as
authorized to do.

 

5.4 The Employee represents and warrants that he is aware of the Condition
Precedent and the fact that this Agreement might not become effective if the
Condition Precedent will not be satisfied. Notwithstanding the above, the
Employee represents and warrants that on the effective date he will be free to
provide services to the Company upon the terms contained in this Agreement and
that there are nor will be no employment contracts, consulting contracts or
restrictive covenants preventing full performance of his duties hereunder.

 

5.5 The Employee represents and warrants that he will not use during the course
of his employment with the Company any trade secrets or proprietary information
that is the property of his previous employer(s) in such a manner that may
breach any confidentiality or noncompetition agreement or other obligation the
Employee may have with such former employer(s).

 

6. GENERAL PROVISIONS

 

6.1 In this Agreement words importing the masculine gender shall include the
feminine gender.

 

6.2 This Agreement shall not be amended, modified or varied by any oral
agreement or representation or otherwise than by written instrument executed by
either parties or their duly authorized representatives.

 

6.3 This Agreement is personal to the Employee, and the Employee shall not
assign or delegate his rights or duties to a third party, whether by contract,
will or operation of law, without the Company’s prior written consent.

 

6.4 This Agreement shall inure to the benefit of the Company’s successors and
assigns.

 

6.5 Each notice and/or demand given by one party pursuant to this Agreement
shall be given in writing and shall be sent by registered mail to the other
party at the address appearing in the caption of this Agreement, and such notice
and/or demand shall be deemed given at the expiration of seven (7) days from the
date of mailing by registered mail or immediately if delivered by hand. Such
address shall be effective unless notice of a change in address is provided by
registered mail to the other party.

 

6.6 It is hereby agreed between the parties that the laws of the State of Israel
shall apply to this Agreement. The legally authorized courts in the district of
Tel Aviv, Israel, shall have exclusive jurisdiction over the parties hereto and
subject matter hereof.

 

10

 

 

6.7 No Waiver. No delay, failure, or forbearance to exercise any right, power,
or remedy accruing to either party upon breach or default under this Agreement
shall be deemed a waiver of any prior or subsequent breach or default of this
Agreement, nor affect the validity of any provision of this Agreement.

 

6.8 Integration. This Agreement sets forth the entire agreement between the
parties on the subject hereof and supersedes any previous oral or written
agreements, understandings, memoranda, emails, letters or representations on the
subject matter hereof.

 

6.9 Severance. If any one or more of the terms of this Agreement shall for any
reason be held to be invalid or unenforceable, such term shall be construed in a
manner to enable it to be enforced to the extent compatible with applicable law.
Any determination of the invalidity or unenforceability of any provision of the
Agreement shall not affect the remaining provisions hereof unless the business
purpose of this Agreement is substantially frustrated thereby.

 

6.10. The Company is not a party to any Collective Agreement.

 

6.11. The above and the said in the appendixes shall be without prejudice to any
right conferred to the Employee by any law, Extension Order or Collective
Agreement.

 

[signature page follows]

 

11

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written:

 

/s/ Zami Aberman /s/ Chen Franco-Yehuda   /s/ Yaacov (Yaky) Yanay Pluristem Ltd.
  Yaacov (Yaky) Yanay     Date: September 10, 2020   Date: September 10, 2020

 

12

 

 

Appendix 1

 

1 Employee Personal Details

Full Name: Yaacov (Yaky) Yanay

I.D. Number: 28621605, Date of Birth: 22/06/1971, Address: Shimshit, Israel

2 Position in the Company CEO & President, reporting to the  Board of Directors
of the Company 3 Commencement Date September 10, 2020 4 Period of prior notice
(mutual) 180 days   Adjustment Period 6 months, and up to additional 3 months as
defined at Section 2.3 5 Base Salary: 80,000 NIS, increasing to 99,000 NIS
effective January 1, 2021 6 Yearly Vacation Days 24 Days 7 Pension Insurance
Entitled       For severance pay 8.33 % of Base Salary, unless Employee decides
that such percentage will be calculated on a lower amount of Base Salary as
described at 3.6.4.       For Tagmulim

6.5 % of Base Salary for Pension Fund

No less than 6.5% and not more than 7.5% of Base Salary for Mangers Insurance,

Unless Employee decides that such percentage will be calculated on a lower
amount of Base Salary as described at 3.6.4

      For disability pension Not more than 2.5 % of Base Salary but in
accordance with the applicable plan that was selected by the Company, unless
Employee decides that such percentage will be calculated on a lower amount of
Base Salary as  described at 3.6.4  

      Deduct from Employee (on account of Tagmulim)

6 % of Base Salary for Manager’s Insurance or Pension Fund, unless Employee
decides that such percentage will be calculated on a lower amount of Base Salary
as  described at 3.6.4 8 Education Fund Entitled       Payment by Company 7.5%
of Base Salary for Education Fund , unless Employee decides that such percentage
will be calculated on a lower amount of Base Salary as  described at 3.7.2

      Deduct from Employee (on account of education fund)

2.5% of Base Salary for Education Fund , unless Employee decides that such
percentage will be calculated on a lower amount of Base Salary as  described at
3.7.2 9 Cellular Telephone Entitled to Cellular phone and reimbursement relevant
expenses 10 Vehicle Subaru Forester or a model equivalent, in accordance with
company policy.  The full tax liability that will arise from the position of the
vehicle to the Employee will apply to the Company 11 Target Bonus Subject to
meeting milestones determined annually by the Company’s Compensation Committee
and/or the Board, the Employee shall be entitled to a performance bonus in a
gross amount of up to seven times the Base Salary. 12 Special Bonus Upon the
completion of each non-dilutive funding and other transaction as defined in
Section 3.12, which may include, among other things, corporate partnering and
strategic deals, after the date hereof, a special bonus equal to 1.5% of the
amounts actually received during the term, as the Notice Period and Adjustment
Period, in such funding. In addition, the Employee shall be entitled to up to
the equivalent of three times the Base Salary at the discretion of the Board for
extraordinary performance or achievements.

 



/s/ Zami Aberman /s/ Chen Franco-Yehuda   /s/ Yaacov (Yaky) Yanay Pluristem Ltd.
  THE EMPLOYEE, Yaacov (Yaky) Yanay     Date: September 10, 2020   Date:
September 10, 2020

 



13

 

 

Appendix 2

 

Non-Disclosure and Non-Competition Agreement

 

I acknowledge that as a result of my employment by Pluristem Ltd. (the
“Company”), I may develop, receive, or otherwise have access to confidential or
proprietary information that is of value to the Company. I therefore agree, as a
condition of my employment, as follows:

 

1.Non - disclosure

 

1.1.Recognition of Company’s Rights; Non - disclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, disseminate, use, copy, lecture upon or publish in any manner or
fashion whatsoever, any of the Company’s Proprietary Information (as such term
is defined below), except as such disclosure, use or publication may be required
in connection with my work for the Company, or unless an officer of the Company
expressly authorizes such in writing in advance. I will obtain the Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

 

1.2.Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, pending patents, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, inventions, discoveries, developments,
designs and techniques (excluding inventions that are not assignable under
Section 2.4, hereinafter collectively referred to as “Inventions”); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and any unpublished financial
statements and/or information, licenses, strategies, forecasts and projections,
prices and costs, suppliers and customers; (c) information regarding the skills
and compensation of other employees, management or other personnel of the
Company; and (d) information that is disclosed in the furtherance of the
business of the Company including, without limitation, the area of activity in
which the Company is involved, the Company’s technical, business and financial
information, documentation, records, files, memoranda, reports, drawings, plans,
price lists, customer lists, and the like. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, to whatever extent and in whichever way I wish.

 

14

 

 

 

1.3.Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

 

1.4.No Improper Use of Information of Prior Employers and Others. During my
employment with the Company, I will not improperly use or disclose any
Proprietary Information and/or confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.

 

2.Assignment of Inventions

 

2.1.Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

 

2.2.Prior Inventions. I hereby confirm that I have transferred and assigned in
whole to the Company any and all of my rights, title and interest in any and all
Inventions, which are currently being used or contemplated to be used by the
Company on the date hereof. Notwithstanding the foregoing, other than inventions
referred to in the immediately preceding sentence, inventions, if any, patented
or unpatented, which I made prior to the commencement of my employment with the
Company (“Prior Inventions”) are excluded from the scope of this Agreement. If,
in the course of my employment with the Company, I incorporate a Prior Invention
into a Company product, process or machine, the Company is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, unlimited
worldwide license (with rights to sublicense through multiple tiers of
sublicenses) to make, have made, modify, use and/or sell and/or otherwise use as
the Company may wish, such Prior Invention. Without derogating from the
foregoing, I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions without the Company’s prior written
consent.

 

Prior Inventions: _________ [Please List all Prior Inventions (if any)]

 

15

 

 

2.3.Assignment of Inventions. I will promptly disclose to the Company, or any
persons designated by it, all Inventions made or conceived or reduced to
practice or learned by me, either alone or jointly with others, during the
employment term, as a result of tasks assigned by the Company or as a result of
the use of premises and/or equipment owned, leased, or contracted for by the
Company. Furthermore, subject to Section 2.4, I hereby assign and agree to
assign in the future (when any such Inventions or Proprietary Rights are first
reduced to practice or first fixed in a tangible medium, as applicable) to the
Company all my right, title and interest in and to any and all Inventions (and
all Proprietary Rights with respect thereto) whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by me, either alone or jointly with others, during the
period of my employment with the Company and which are connected and/or related
to the Company’s business and which have been created or developed as part of my
work for the Company. Inventions assigned to the Company, or to a third party as
directed by the Company pursuant to this Section 2, are hereinafter referred to
as “Company Inventions”.

 

2.4.Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to any third party,
including without limitation government agency, as directed by the Company.

 

2.5.Works made for Hire. I further acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of and during my employment with the Company are “works made for hire” as
contemplated under Chapter H of the Patents Law of 1967 (the “Patents Law”),
that all such “works made for hire” are owned by the Company, its successors,
assigns or nominees, and that I shall not be entitled to any compensation, other
than the Base Salary, for creation or assignment of the same to the Company, its
successors, assigns or nominees; it being acknowledged and agreed that the Base
Salary and all other employment terms under the Employment Agreement shall
constitute the sole consideration and remuneration for any Inventions,
including, without limitation, “works made for hire”, regardless of the current
or future value of the Invention. I understand and agree that the decision
whether or not to commercialize or market any invention developed by me
(including the Inventions), solely or jointly with others, is within the
Company’s sole and unfettered discretion and for the Company’s sole benefit and
that no royalty will be due to me as a result of the Company’s efforts to
commercialize or market any such invention (including the Inventions). This
Section 2.5 shall be deemed as an “agreement” for purposes of Section 134 of the
Patents Law. Furthermore, Employee waives any right to receive any notice by
Company regarding any Inventions pursuant to Section 132 of the Patents Law.

 



16

 

 

2.6.I acknowledge and agree that in event that, notwithstanding the agreement
stipulated herein, it will be decided by a competent authority, court or any
other competent tribunal, either due to my application or any other source, that
I may deserve additional compensation for Company Inventions, in addition to any
amounts paid to me by the Company under and according to my employment agreement
(a “Claim”), my Base Salary (as defined in the Agreement) shall be reduced,
retroactively effective as of the date of the beginning of my employment by the
Company to an amount equal to 80% (eighty percent) of the Base Salary actually
paid to me by the Company (the “Agreed Alternative Payment”) and I shall be
obligated to return to the Company, on the day the Claim was made and/or the
demand which contradicts this Agreement was made, all additional amounts that I
received from the Company beyond the Agreed Alternative Payment, retroactively
from my employment Start Date onward (the “Excess Amount”), plus interest as of
the original date of payment thereof. I acknowledge that the Company shall be
entitled to set off such Excess Amounts against all amounts that I shall be
entitled to under the Agreement, or under the decision of the Court or of any
other competent tribunal or authority. Such set-off shall not derogate from the
Company’s right to collect any additional amounts from me.

 

In addition, I undertake, by signing this Agreement that I will not, directly or
indirectly, make a claim and /or sue and/or demand, from the Company and/or any
of its officers, employees and shareholders any additional compensation for
creation or assignment of Inventions beyond the amounts paid to me by the
Company according to my Employment Agreement.

 

2.7.Copyright Works. Without derogating from the forgoing, I acknowledge that
all original works of authorship which are made by me (solely or jointly with
others) within the scope of my employment and which are protectable by copyright
are the property of the Company pursuant to applicable copyright law.

 

2.8.Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, any Proprietary Rights relating to
Company Inventions in any and all countries. To that end I will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Proprietary
Rights and the assignment thereof. In addition, I will execute, verify and
deliver assignments of such Proprietary Rights to the Company or its designee.
My obligation to assist the Company with respect to Proprietary Rights relating
to such Company Inventions in any and all countries shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate, to be discussed with the Company, after my termination for the
time actually spent by me at the Company’s request on such assistance, subject
to my consent, which will not be withheld for unreasonable reasons.

 

2.9.Power of Attorney. In the event the Company is unable for any reason, after
reasonable effort, to secure my signature on any document needed in connection
with the actions specified in Section 2.8 hereof, I hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as my agent
and attorney in fact, which appointment is coupled with an interest, to act for
and in my behalf to execute, verify and file any such documents and to do all
other lawfully permitted acts to further the purposes of the preceding paragraph
with the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 



17

 

 

3.Records

  

I agree to keep and maintain adequate and current records (in the form of notes,
sketches, drawings and in any other form that may be required by the Company) of
all Proprietary Information developed by me and all Inventions made by me during
the period of my employment at the Company, which records shall be available to
and remain the sole property of the Company at all times.

 

4.Competitive Activities

 

I acknowledge that I have carefully reviewed the provisions of this Agreement,
the Employment Agreement and the appendices thereof, fully understand the
consequences thereof, and have assessed the respective advantages and
disadvantages to me in entering into this Agreement. In light of the aforesaid,
I agree that, during the period of my employment by the Company and for a period
of one (1) year thereafter, I will not, directly or indirectly, carry on or
engage in any employment or business activity, or hold an interest in any
business, either as an employee, owner, partner, agent, shareholder, director,
consultant or otherwise, which is competitive with the business of the Company
(“Competitive Activity”). I agree further that for the period of my employment
by the Company and for a period of one (1) year thereafter, I will not induce,
solicit, employ or entice away or endeavor to solicit, employ or entice away any
employee of the Company to leave the employ of the Company or to perform any
Competitive Activity. In addition, I agree not to solicit, canvass or approach
or endeavor to solicit, canvass or approach any person who was provided with
services by the Company or its subsidiaries, or has provided services to the
Company or its subsidiaries, at any time during the twelve (12) months
immediately prior to the termination date of this Agreement, for the purpose of
offering services which are competitive with those provided by the Company. I
acknowledge that due to my position, the Proprietary Information I am and shall
be exposed to and the nature of the business of the Company - any Competitive
Activity performed by me will severely harm the legitimate rights and interests
of the Company, including but not limited to its Proprietary Rights. In light of
all the foregoing I acknowledge that this non-competition undertaking is
reasonable, proportional and does not exceed the minimum required to protect the
Company’s legitimate rights and interests. I warrant and represent that the
Special Non-Compensation Monthly Compensation (as such term is defined in the
Employment Agreement) constitutes a real, appropriate and full consideration to
any prejudice I may suffer due to my undertaking not to engage with any
Competitive Activity, including but not limited to any restriction to my freedom
of employment.

 

5.No Conflicting Obligation

 

I represent that my performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence information acquired by me in confidence or in trust prior to my
employment by the Company. I have not entered into, and I agree not to enter
into, any agreement, written or oral in conflict herewith.

 



18

 

 

6.Return of Company Documents

  

When I leave the employ of the Company, I will deliver to the Company any and
all drawings, notes, memoranda, specifications, devices, formulas, and
documents, together with all copies thereof, and any other material containing
or disclosing any Company Inventions, Third Party Information or Proprietary
Information of the Company.

 

7.Notification of New Employer

 

In the event that I leave the employ of the Company, I hereby consent to the
notification of my new employer of my rights and obligations under this
Agreement.

 

8.General Provisions

 

8.1.Severability. I acknowledge that the provisions of this Agreement serve as
an integral part of the terms of my employment and reflect the reasonable
requirements of the Company in order to protect its legitimate interests with
respect to the subject matter hereof. In case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 

8.2.Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

8.3.Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

 

8.4.Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

8.5.Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed (if at
all), am or will be in the future employed, by the Company, including as a
consultant if no other agreement governs nondisclosure and assignment of
inventions during such period. This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions or agreements between us with
respect to the subject matter hereof. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 



19

 

 

8.6.Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of Israel, without giving effect to the
rules respecting conflict-of-law.

 

8.7.Jurisdiction. The legally authorized courts in the district of Tel Aviv,
Israel, shall have exclusive jurisdiction over the parties hereto and subject
matter hereof.

 

This Agreement shall be effective as of the date the Employment Agreement of the
Employee was made effective.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.

 

ACCEPTED AND AGREED TO:

 



/s/ Zami Aberman /s/ Chen Franco-Yehuda   /s/ Yaacov (Yaky) Yanay Pluristem Ltd.
  THE EMPLOYEE, Yaacov (Yaky) Yanay     Date: September 10, 2020   Date:
September 10, 2020

 

 

20



 



